760 N.W.2d 499 (2009)
Carl BURNETT, Plaintiff-Appellant,
v.
GENERAL MOTORS CORPORATION, Self-Insured, and Second Injury Fund/Permanent and Total Disability Provision, Defendants-Appellees.
Docket No. 137780. COA No. 288091.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the October 22, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.